Citation Nr: 0819108	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-10 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, North Carolina


THE ISSUE

Entitlement to clothing allowance for the year 2005.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1966, and from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse action of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Fayetteville, 
North Carolina in December 2005.  

In the veteran's substantive appeal, dated in April 2006, he 
requested a hearing before a member of the Board.  In 
correspondence dated in March 2007, he withdrew his hearing 
request.  

With the March 2007 correspondence, the veteran also 
submitted additional evidence in support of his claim.  This 
evidence consisted of a notification from the VAMC, dated in 
December 2006, that his application for clothing allowance 
for the year 2006 had been approved.  The veteran did not 
waive initial agency of original jurisdiction (AOJ) 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2007).  Despite that the veteran did not waive initial AOJ 
consideration of this evidence, the Board nonetheless finds 
that remand for such consideration is unnecessary.  For 
reasons explained more fully below, the Board is granting the 
veteran's claim and proceeding with an adjudication on the 
merits at this time would not prejudice the veteran in any 
way.  


FINDINGS OF FACT

1.  The veteran uses a physician-prescribed medication for 
dermatitis, which has been associated with the veteran's 
service-connected non-Hodgkin's lymphoma.

2.  The medication the veteran uses for his dermatitis is 
known to stain clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
for the year 2005 have been met.  38 U.S.C.A. § 1162 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.810(a)(2) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    The duty to assist and to notify arises upon 
receipt of a complete or substantially complete application 
for benefits.  Id.  For reasons explained more fully below, 
the Board is granting this claim.  Further discussion of the 
VCAA with respect to this issue is unnecessary as the veteran 
could not possibly have been prejudiced by any VCAA errors.  

Legal Criteria and Analysis

A clothing allowance is available for veteran's who use a 
medication which (A) a physician has prescribed for a skin 
condition which is due to a service-connected disability, and 
(B) VA determines causes irreparable damage to the veteran's 
outer garments.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.810(a)(2) (2005).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

The veteran is claiming he uses Liquor Carbonis Detergent 
(LCD) for skin conditions that have been associated with his 
service-connected non-Hodgkin's lymphoma and that LCD stains 
his clothing.  In a statement submitted with the veteran's VA 
Form 9 in April 2006, he asserted that he used the LCD for 
psoriasis and dermatitis and that these conditions were 
related to his service-connected non-Hodgkin's lymphoma.  

Upon reviewing the medical evidence, the Board first 
concludes that the veteran has dermatitis that is due to a 
service-connected disability.  In a letter dated in October 
2000, the veteran's VA primary care physician, Dr. K.W., 
listed various conditions that had been associated with the 
treatment the veteran received for his service-connected non-
Hodgkin's lymphoma.  Among these conditions was dermatitis.  
The RO acknowledged this in its July 2002 rating decision, in 
which it granted the veteran a 100 percent evaluation for 
residuals of his non-Hodgkin's lymphoma.  

Whether the veteran was prescribed LCD for a skin condition 
associated with his non-Hodgkin's lymphoma (i.e. dermatitis) 
is not so clear.  In a January 2000 dermatology clinic note, 
the examining physician's assessment was hand dermatitis.  
Beneath that assessment, the physician listed LCD as one of 
several prescribed treatments.  An August 2001 dermatology 
clinic note, however, showed that LCD had been prescribed for 
psoriasis.  In another dermatology clinic note, dated in 
March 2003, the examining physician's assessment was "hand 
dermatitis vs. psoriasis."  This assessment indicates to the 
Board that the veteran's psoriasis and dermatitis are not 
easily distinguished.  In light of the various assessments 
concerning the rash on the veteran's hands, and the evidence 
showing the LCD was prescribed for psoriasis, dermatitis, or 
both, the Board finds that concluding the LCD was prescribed 
for a service-connected disability is appropriate.  38 
U.S.C.A. § 5107(b) (West 2002).  

Next the Board considers whether the LCD prescribed for the 
service-connected condition causes irreparable damage to the 
veteran's outer garments.  38 C.F.R. § 3.810(a)(2) (2007).  
The Chief of Prosthetics Services at the VAMC, acknowledged 
in a memorandum dated in January 2006 that LCD was known to 
stain clothing.  The Chief of Prosthetics reasoned, however, 
that because the LCD was prescribed for use on the hands, 
that it would not cause irreparable damage to the veteran's 
outer garments because the veteran did not wear his outer 
garments on his hands.  

The Board agrees that the veteran would not normally wear 
outer garments on his hands, but finds that use of such a 
medication on the hands could nonetheless stain the outer 
garments.  Unlike other exposed areas such as the face or 
neck, hands would periodically come into contact with outer 
garments throughout the course of a day.  Such contact could 
stain the clothing and cause irreparable harm just as if the 
clothing had been worn on that area.  In light of these 
circumstances, and considering that all doubt is to be 
resolved in the veteran's favor, he is entitled to a clothing 
allowance.   


ORDER

Entitlement to clothing allowance for the year 2005 is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


